EXHIBIT 10-43
 


Cadiz, Inc.
 
7% Convertible Senior Notes
 
PLACEMENT AGENT AGREEMENT
 
March 4, 2013
 
B. Riley & Co., LLC
 
11100 Santa Monica Boulevard
 
Suite 800
 
Los Angeles, CA 90025
 
Ladies and Gentlemen:
 
1. Introduction.  Cadiz, Inc., a Delaware corporation (the “Company”), proposes,
pursuant to the terms of this Placement Agent Agreement (this “Agreement”) and
the Private Placement Purchase Agreements in the form of Exhibit A attached
hereto (the “Subscription Agreements”) entered into with the purchasers
identified therein (each a “Purchaser” and collectively, the “Purchasers”), to
sell to the Purchasers up to an aggregate of $17,500,000 in principal amount of
the Company’s 7% Convertible Senior Notes (the “Notes”) to be issued pursuant to
the terms of the Indenture (the “Indenture”) in the form of Exhibit B attached
hereto between the Company and Bank of New York as trustee (the “Trustee”).  The
Notes may be converted at any time at the holder’s option into 124.233 shares of
common stock, par value $0.01 per share (the “Common Stock”) of the Company (the
shares of Common Stock into which the Notes are convertible, the “Conversion
Shares”) on the terms and subject to the conditions and adjustments set forth in
the Indenture.  The Purchasers will have the registration and related rights
with respect to the Notes and the Conversion Shares as set forth in the
Registration Rights Agreement (the “Registration Rights Agreement”) in the form
of Exhibit C attached hereto. The Company hereby confirms that B. Riley & Co.,
LLC acted as the exclusive placement agent (the “Placement Agent”) of the Notes
in accordance with the terms and conditions hereof.
 
2. Agreement to Act as Placement Agent; Placement of Notes.  On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to all the terms and conditions of this Agreement:
 
(a) The Company hereby authorizes the Placement Agent to act as its exclusive
agent to solicit offers for the purchase of all or part of the Notes from the
Company in connection with the proposed offering of the Notes (the
“Offering”).  Until the Closing Date (as defined in Section 4 hereof), the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase Notes otherwise than through the Placement
Agent.
 
(b) The Company hereby acknowledges that the Placement Agent, as an agent of the
Company, shall use its commercially reasonable efforts to solicit offers from
potential purchasers to purchase the Notes from the Company, but further
acknowledges that Placement Agent has not guaranteed any amount of any such
Notes.  The Placement Agent has no authority to bind the Company with respect to
any prospective offer to purchase the Notes.  The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Notes was solicited by the Placement
Agent and accepted by the Company, but the Placement Agent shall not have any
liability to the Company in the event any such purchase is not consummated for
any reason.  Under no circumstances will the Placement Agent be obligated to
underwrite or purchase any Notes for its own accounts and, in soliciting offers
to purchase the Notes, the Placement Agent shall act solely as the Company’s
agent and not as a principal.  Notwithstanding the foregoing, it is understood
and agreed that the Placement Agent (or its affiliates) may, solely at their
discretion and without any obligation to do so, purchase Notes as a principal.
 
(c) Subject to the provisions of this Section 2, offers for the purchase of
Notes shall be solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deems advisable.  The Company
shall have the sole right to accept offers to purchase the Notes and may reject
any such offer, in whole or in part.  The Placement Agent shall have the right,
in its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Notes received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
 
(d) The Notes are being sold to the Purchasers at a price of 100% of the
principal amount of the Notes.  The purchases of the Notes by the Purchasers
shall be evidenced by the execution of Subscription Agreements by each of the
Purchasers and the Company.
 
(e) As compensation for services rendered, within 2 days following the Closing
Date the Company shall pay to the Placement Agent by wire transfer of
immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to 5.0% of the gross proceeds
received by the Company from the sale of the Notes on the Closing Date
(excluding  proceeds from Altima Global Special Situations Structuring Master
Fund Ltd. of $1,000,000).
 
(f) No Notes which the Company agrees to sell pursuant to the Subscription
Agreements shall be deemed to have been purchased and paid for, or sold by the
Company, until such Notes shall have been delivered to the Purchaser thereof
against payment by such Purchaser.  If the Company shall default in its
obligations to deliver Notes to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim, damage or expense arising from or as a result of such default by the
Company in accordance with the procedures set forth in Section 9 herein.
 
3. Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the Placement Agent that:
 
(a) Exchange Act Filings.  The Company has filed or furnished, as applicable, on
a timely basis all forms, statements, certifications, reports and documents
required to be filed or furnished by it with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or the Securities Act of 1933, as amended (the
“Securities Act”), since December 31, 2011 (the “Company Reports”). The Company
Reports, when they became effective or were filed with or furnished to the
Commission, as the case may be, conformed in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations thereunder and none of such documents contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed or furnished after the date hereof and on or prior to the
Closing (as defined in Section 4), when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b) Due Incorporation.  Each of the Company and each of its Subsidiaries has
been duly organized and is validly existing as a corporation or other legal
entity in good standing (or the foreign equivalent thereof) under the laws of
its jurisdiction of incorporation or organization.  Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction in which its
ownership or lease of its properties or the conduct of its business requires
such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct the businesses in which
each is engaged, except where the failure to so qualify or have such power or
authority (i) would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business of the
Company and its Subsidiaries, taken as a whole, or (ii) impair in any material
respect the ability of the Company to perform its obligations under this
Agreement, the Subscription Agreements or the Indenture or to consummate any
transactions contemplated hereby or thereby (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). As used in this Agreement,
“Subsidiary” shall have the meaning set forth in Rule 1-02 of Regulation S-X of
the Commission.
 
(c) Subsidiaries. The membership interests or capital stock, as applicable, of
each Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the Company Reports, are
owned by the Company directly, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.
 
(d) Due Authorization.  The Company has the full right, power and authority to
enter into this Agreement, each of the Subscription Agreements, the Indenture
and the Registration Rights Agreement and to perform and to discharge its
obligations hereunder and thereunder; and this Agreement, each of the
Subscription Agreements, the Indenture and the Registration Rights Agreement
have been duly authorized, this Agreement and each of the Subscription
Agreements have been, and at Closing the Indenture and Registration Rights
Agreement will be, duly executed and delivered by the Company, and each such
agreement constitutes or will constitute upon Closing a valid and binding
obligation of the Company enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.
 
(e) The Notes and the Conversion Shares. The Notes have been duly authorized
and, when issued and delivered upon sale, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
Indenture. The Conversion Shares have been duly authorized for issuance by the
Company and, when issued in accordance with the terms of the Notes and the
Indenture, will be validly issued, fully paid and nonassessable and free of any
preemptive or similar rights.  The Notes and the Conversion Shares will be
issued in compliance with all federal and state securities laws.
 
(f) Capitalization.  The authorized capital stock of the Company consists of
70,000,000 Shares, of which 15,452,756 Shares were outstanding as of the close
of business on March 1, 2013. All of the outstanding Shares have been duly
authorized and are validly issued, fully paid and nonassessable.  Other than
897,218 Shares reserved for issuance under the Company’s employee benefit plans,
stock option and employee stock purchase plans or other employee compensation
plans as such plans are in existence on the date hereof and described in the
Company Reports and 472,223 Shares reserved for issuance upon exercise of
warrants outstanding on the date hereof and previously described in the Company
Reports, the Company has no shares of capital stock reserved for
issuance.  Except as set forth above or pursuant to the Subscription Agreements
or the Exchange Agreement, there are no preemptive or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, redemption
rights, repurchase rights, agreements, arrangements, calls, commitments or
rights of any kind that obligate the Company or any of its Subsidiaries to issue
or sell any shares of capital stock or other securities of the Company or any of
its Subsidiaries or any securities or obligations convertible or exchangeable
into or exercisable for, or giving any person a right to subscribe for or
acquire, any securities of the Company or any of its Subsidiaries, and no
securities or obligations evidencing such rights are authorized, issued or
outstanding. The Company does not have outstanding any bonds, debentures, notes
or other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the
stockholders of the Company on any matter. None of the outstanding Shares were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company.
 
(g) No Default, Termination or Lien.  The execution, delivery and performance of
this Agreement, each Subscription Agreement, the Indenture and the Registration
Rights Agreement by the Company, the issuance, sale and delivery of the Notes by
the Company, the issuance and delivery of the Conversion Shares in accordance
with the terms of the Notes and the Indenture, the consummation of the
transactions contemplated hereby and thereby, and compliance by the Company with
the terms of this Agreement, each Subscription Agreement, the Indenture and the
Registration Rights Agreement will not (with or without notice or lapse of time
or both) conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default under, give rise to any right of termination
or other right or the cancellation or acceleration of any right or obligation or
loss of a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any Subsidiary (except as provided in the Amended and Restated
Credit Agreement) pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its Subsidiaries or any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or any of its
Subsidiaries or any of their properties or assets.
 
(h) No Consents. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, each
Subscription Agreement, the Indenture and the Registration Rights Agreement,
except such as may be required by the securities or Blue Sky laws of the various
states and the NASDAQ Global Market in connection with the offer and sale of the
Notes.
 
(i) Independent Accountants.  PricewaterhouseCoopers LLP (“PwC”), who have
certified certain financial statements and related schedules included or
incorporated by reference in the Company Reports, is an independent registered
public accounting firm as required by the Securities Act and the rules and
regulations thereunder and the Public Company Accounting Oversight Board (United
States).  Except as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, PwC has not been engaged by the Company to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).
 
(j) Financial Statements.  The financial statements, together with the related
notes and schedules, included in the Company Reports fairly present the
financial position and the results of operations and changes in financial
position of the Company and its consolidated Subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified.  Such statements and related notes and schedules have been prepared
in accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes.  Such financial statements,
together with the related notes and schedules, comply in all material respects
with the Securities Act, the Exchange Act, and the rules and regulations
thereunder.  No other financial statements or supporting schedules or exhibits
are required by the Exchange Act or the rules and regulations thereunder to be
filed with the Commission.
 
(k) No Material Adverse Change.  There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its Subsidiaries, taken as a whole, from that set
forth or contemplated in the Company Reports filed prior to the date hereof.
 
(l) Legal Proceedings.  There are no legal or governmental proceedings, actions,
suits or claims pending or, to the Company’s knowledge, threatened to which the
Company or any of its Subsidiaries is a party or to which any of the properties
or assets of the Company or any of its Subsidiaries is subject (i) other than
proceedings accurately described in all material respects in the Company Reports
(including the section entitled “Risk Factors” beginning on page 10 of the
Company’s Form 10-K for the year ended December 31, 2011, filed with the SEC on
March 15, 2012), litigation in connection with a Qualified Water Project (as
defined in the Indenture) and proceedings that would not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) that are required to be described in the Company Reports
and are not so described; and there are no statutes, regulations, contracts or
other documents to which the Company or any of its Subsidiaries is subject or by
which the Company or any of its Subsidiaries is bound that are required to be
described in the Company Reports or to be filed as exhibits to the Company
Reports that are not described or filed as required. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any legal or governmental proceedings, actions, suits or claims of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty.  For purposes of this Agreement, “Company’s Knowledge” means the
actual knowledge of the executive officers (as defined in Exchange Act Rule
3b-7) of the Company or its Subsidiaries, after reasonable due inquiry.
 
(m) Regulatory Permits.  Each of the Company and its Subsidiaries possesses or
has applied for all certificates, authorizations, licenses, franchises, permits,
orders and approvals issued or granted by the appropriate governmental or
regulatory authorities, agencies, courts, commissions or other entities, whether
federal, state, local or foreign, or applicable self-regulatory organizations
necessary to conduct its business as currently conducted, except where the
failure to possess such certificates, authorizations, licenses, franchises,
permits, orders and approval, individually or in the aggregate, has not and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (“Material Permits”) and (ii) as accurately described in
all material respects in the Company Reports (including the section entitled
“Risk Factors” beginning on page 10 of the Company’s Form 10-K for the year
ended December 31, 2011, filed with the SEC on March 15, 2012), and neither the
Company nor any of its Subsidiaries has received any written notice of
proceedings relating to the revocation or material adverse modification of any
such Material Permits (except as accurately described in all material respects
in the Company Reports), and to the Company’s Knowledge, there are no facts or
circumstances that would give rise to the revocation or material adverse
modifications of any Material Permits.
 
(n) Material Contracts. Except for the Material Contracts, the Company and its
Subsidiaries are not party to any agreements, contracts or commitments that are
material to the business, financial condition, assets or operations of the
Company and its Subsidiaries that would be required to be filed pursuant to Item
601(b)(10) of Regulation S-K under the Exchange Act.  Neither the Company nor
any of its Subsidiaries is in material default under or in material violation
of, nor to the Company’s Knowledge, has received written notice of termination
or default under any Material Contract.  For purposes of this Agreement,
“Material Contract” means any contract of the Company that was filed as an
exhibit to the Company Reports pursuant to Item 601(b)(10) of Regulation S-K.
 
(o) Investment Company Act.  Neither the Company nor any of its Subsidiaries is
or, after giving effect to the Exchange and the purchase and sale of the Notes
contemplated hereby and by the Subscription Agreements and the application of
the proceeds thereof, will become an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder.
 
(p) No Price Stabilization.  Neither the Company, its Subsidiaries nor any of
the Company’s or its Subsidiaries’ officers, directors or affiliates has taken
or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which would in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
 
(q) Title to Property.  The Company and its Subsidiaries have good and
marketable title to all real and personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all liens, encumbrances and defects of title
except such as are described in the Company Reports or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries; and
any real property and buildings held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries, in each case except as described in the Company Reports.
 
(r) No Labor Disputes.  No labor problem or dispute with the employees of the
Company exists, or, to the Company’s Knowledge, is threatened or imminent, which
would or would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company.  To the Company’s Knowledge, no executive officer
(as defined in Rule 501(f) of the Securities Act) of the Company or any of its
Subsidiaries is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement.  Except for matters which would not and would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, (i) the Company has not engaged in any unfair labor
practice; (ii) there is (A) no unfair labor practice complaint pending or, to
the Company’s Knowledge, threatened against the Company before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or to the Company’s
Knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company and
(C) no union representation dispute currently existing concerning the employees
of the Company and (ii) to the Company’s knowledge, (A) no union organizing
activities are currently taking place concerning the employees of the Company
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company.
 
(s) Taxes.  The Company (i) has timely filed all necessary federal, state, local
and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and (ii)  is not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company is
contesting in good faith and for which adequate reserves have been provided and
reflected in the financial statements included in the Company Reports. The
Company does not have any tax deficiency that has been or, to the Company’s
Knowledge, is reasonably likely to be asserted or threatened against it that
would result or would reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.
 
(t) ERISA.  The Company is in compliance in all material respects with all
presently applicable provisions of ERISA; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(u) Compliance with Environmental Laws.  Except as disclosed in the Company
Reports, neither the Company nor any of its Subsidiaries is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), or to the Company’s Knowledge, operates any real property contaminated
with any substance that is subject to any Environmental Laws, is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or is
subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim would or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim.
 
(v) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess, or have the right to use, adequate trademarks, trade names and other
rights to inventions, know-how, patents, copyrights, confidential information
and other intellectual property (collectively, “Intellectual Property Rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property Rights,
except such as would not and would not reasonably be expected to,  individually
or in the aggregate, have a Material Adverse Effect.
 
(w) Foreign Corrupt Practices Act.  Neither the Company nor any of its
Subsidiaries, nor to its knowledge, any director, officer, employee or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has:  (i) used any Company funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from Company funds; (iii) caused the Company or
any of its Subsidiaries to be in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment from Company funds.
 
(x) OFAC and Similar Laws. None of the Company, any of its Subsidiaries or, to
the Company’s Knowledge, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any  sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its Subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions; and the Company will not directly
or indirectly use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to knowingly fund any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the subject of  Sanctions or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.
 
(y) Disclosure Controls and Procedures.  The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed annual periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no material changes
in the Company’s internal controls (as such term is defined in the rules of the
Commission under the Exchange Act) or, to the Company’s Knowledge, in other
factors that could affect the Company’s internal controls.
 
(z) Accounting Controls.  The Company and its Subsidiaries maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Company Reports, since the end of the
Company’s most recent audited fiscal year, there as been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
(aa) Absence of Material Changes.  Subsequent to the respective dates as of
which information is given in the Company Reports, and except as may be
otherwise disclosed in such Company Reports, there has not been (i) any Material
Adverse Effect, (ii) any transaction which is material to the Company, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company, which is material to the Company, (iv)  any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, (v) any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to grants of stock under the Company’s
stock incentive plans existing on the date hereof or the issuance of shares upon
the exercise of outstanding options or warrants)or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
(other than grants of stock options under the Company’s stock option plans
existing on the date hereof) of the Company.
 
(bb) Brokers Fees.  Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement and any letter of understanding between the Company and the Placement
Agent) that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes or any transaction
contemplated by this Agreement or the Subscription Agreements.
 
(cc) Listing and Maintenance Requirements.  The Company is subject to and in
compliance in all material respects with the reporting requirements of Section
13 or Section 15(d) of the Exchange Act, as applicable.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Global Market, nor has the Company received any notification that the
Commission or NASDAQ is contemplating terminating such registration or
listing.  The Conversion Shares will be duly authorized for listing on the
NASDAQ Global Market immediately upon conversion of the Notes in accordance with
the terms of the Notes and the Indenture.
 
(dd) Sarbanes-Oxley Act.  The Company is in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002 and all
applicable rules and regulations promulgated thereunder or implementing the
provisions thereof that are then in effect.
 
(ee) NASDAQ Shareholder Approval Rules.  No approval of the stockholders of the
Company under the rules and regulations of NASDAQ (including Rule 5635 of the
NASDAQ Marketplace Rules) is required for the Company to issue and deliver the
Notes to the Purchasers or the Conversion Shares upon conversion of the Notes.
 
(ff) No General Solicitation. Neither the Company nor any person acting on its
or their behalf has offered or sold the Notes or will offer or sell the Notes by
means of any general solicitation or general advertising including but not
limited to the methods described in Rule 502(c) under the Securities Act.
 
(gg) Integration. No offers and sales of securities of the same or similar class
as the Notes have been made by the Company or on its behalf during the six-month
period ending with the date of this Agreement and no such offers or sales
are currently being made or contemplated (in each case, whether pursuant to
outstanding warrants, options, convertible or exchangeable securities,
acquisition agreements or otherwise).  Neither the Company nor any other person
acting on its behalf will, directly or indirectly, offer or sell any securities
of the same or similar class as the Notes, or take any other action, so as to
cause the offer and sale of the Notes to fail to be entitled to the exemption
afforded by Regulation D under the Securities Act.
 
4. The Closing.  The time and date of closing (the “Closing”) and delivery of
the documents required to be delivered to the Placement Agent pursuant to
Sections 5 and 8 hereof shall be simultaneous with the closing of the
transactions contemplated by the Subscription Agreements, and the term “Closing
Date” shall have the meaning ascribed thereto in the Subscription Agreements.
 
5. Further Covenants and Agreements of the Company.  The Company covenants and
agrees with the Placement Agent as follows:
 
(a) Blue Sky Laws.  To take promptly from time to time such actions as the
Placement Agent may reasonably request to qualify the Notes for offering and
sale under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Placement Agent may designate and to continue such
qualifications in effect, and to comply with such laws, for so long as required
to permit the offer and sale of Notes in such jurisdictions; provided that the
Company and its Subsidiaries shall not be obligated to qualify as foreign
corporations in any jurisdiction in which they are not so qualified or to file a
general consent to service of process in any jurisdiction.
 
(b) [Reserved].
 
(c) Communications Prior to Closing.  Prior to the Closing Date, not to issue
any press release or other communication directly or indirectly or hold any
press conference without the prior written consent of the Placement Agent.
 
(d) Additional Information.  At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time to
time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of securities information satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Securities Act.
 
(e) Use of Proceeds.  To apply the net proceeds from the sale of the Notes for
working capital of the Company.
 
(f) Private Placement.  To exercise reasonable care to assure that the
purchasers of the Notes are not underwriters within the meaning of Section
2(a)(11) of the Securities Act.  The Subscription Agreements providing for the
purchase and sale of the Notes will contain representations of each Purchaser
(for itself and for each account for which such purchaser is acquiring
Securities) that such person (i) is an “accredited investor” within the meaning
of Rule 501(a) under the Act, and (ii) is purchasing the Notes without a view to
distribution thereof within the meaning of the Securities Act and agrees not to
reoffer or resell the Notes except pursuant to an exemption from registration
under the Securities Act or pursuant to an effective registration statement
thereunder (it being understood, however, that the disposition of such person's
property shall at all times be within such person's control).
 
(g) Conditions Precedent.  To use its best efforts to do and perform all things
required to be done or performed under this Agreement and the Subscription
Agreements by the Company prior to the Closing Date and to satisfy all
conditions precedent to the delivery of the Notes under this Agreement or the
Subscription Agreements.
 
6. Payment of Expenses.  The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale and delivery of the Notes to the Purchasers and
any taxes payable in that connection; (b) the costs incident to the registration
of the Notes and the Conversion Shares under the Securities Act in accordance
with the terms and conditions of the Registration Rights Agreement; (c) any
applicable listing, quotation or other fees; (d) the fees and expenses
(including related fees and expenses of counsel for the Placement Agent) of
qualifying the Notes under the securities laws of the several jurisdictions as
provided in Section 5 and of preparing, printing and distributing wrappers and
blue sky memoranda; (e) all fees and expenses of the Trustee and of the
registrar and transfer agent of the Shares; and (f) all other costs and expenses
of the Company and the Placement Agent incident to the Offering of the Notes by,
or the performance of the obligations of, the Company and the Placement Agent
under this Agreement and the Subscription Agreements (including, without
limitation, the fees and expenses of the Company’s counsel, Placement Agent’s
counsel and the Company’s independent accountants); provided that, the Company
shall not be liable to the Placement Agent for costs and expenses of the
Placement Agent in excess of $35,000 without the prior written consent of the
Company.
 
7. Conditions to the Obligations of the Placement Agent.  The obligation of the
Placement Agent hereunder at any time (the “Solicitation Time”) to solicit
offers is subject to the accuracy, when made and as of the Solicitation Time, of
the representations and warranties of the Company contained herein, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
(a) No Material Adverse Change.  Since the date of the latest audited financial
statements included in the Company Reports filed prior to the date hereof, (i)
neither the Company nor any of its Subsidiaries shall have sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in such
Company Reports, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company nor any of its Subsidiaries, or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries, taken as
a whole, otherwise than as set forth in such Company Reports, the effect of
which, in any such case described in clause (i) or (ii) of this paragraph, is,
in the judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the solicitation of offers on the
terms and in the manner contemplated in this Agreement.
 
(b) No Trading Suspension, Banking Moratorium.  Subsequent to the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) trading in securities generally on the New York Stock Exchange, NASDAQ Stock
Market or the American Stock Exchange or in the over-the-counter market, or
trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction; (ii) a banking moratorium shall have been declared by
United States federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States; (iii) the United States shall have become the subject of a
material act of terrorism, or there shall have been a material escalation in
hostilities involving the United States, or there shall have been a new
declaration of a national emergency or war by the United States; or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States shall be such) as to make it, in the
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the solicitation of offers on the terms and in the manner contemplated in this
Agreement.
 
8. Closing Deliveries. The Company agrees that at the Closing, it will deliver
or cause to be delivered to the Placement Agent the following:
 
(a) [Reserved].
 
(b) Officers’ Certificate. A certificate, dated the Closing Date, of the
Company’s Chief Executive Officer and Chief Financial Officer stating that:
 
(i) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and covenants and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and
 
(ii) there has not been, subsequent to the date of the most recent unaudited
financial statements included in the Company Reports, any material adverse
change in the financial position or results of operations of the Company and its
Subsidiaries, taken as a whole, or any change or development that, singly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company and its Subsidiaries
taken as a whole, except as set forth in such Company Reports.
 
9. Indemnification and Contribution.
 
(a) Indemnification of Placement Agent.  The Company shall indemnify and hold
harmless the Placement Agent, each of its affiliates and each of its and their
respective directors, officers, members, employees, representatives and agents
and their respective affiliates, and each person, if any, who controls such
Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Placement Agent
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, the common law  or
otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in any
Company Report or in any amendment or supplement thereto, (B) the omission or
alleged omission to state in any Company Report, or in any amendment or
supplement thereto or document incorporated by reference therein, a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or (C)
any breach of the representations and warranties of the Company contained herein
or failure of the Company to perform its obligations hereunder or pursuant to
any law, and shall reimburse the Placement Agent Indemnified Party promptly upon
demand for any legal fees or other expenses reasonably incurred by such
Placement Agent Indemnified Party in connection with investigating, or preparing
to defend, or defending against, or appearing as a third party witness in
respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred.  This indemnity agreement is not exclusive and will
be in addition to any liability, which the Company may otherwise have and shall
not limit any rights or remedies which may otherwise be available at law or in
equity to each Placement Agent Indemnified Party.
 
(b) Notice and Procedures.  Promptly after receipt by an indemnified party under
this Section 9 of notice of the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party under this Section 9, notify the Company in writing of the commencement of
that action; provided, however, that the failure to notify the Company shall not
relieve it from any liability which it may have under this Section 9 except to
the extent it has been materially prejudiced by such failure; and, provided,
further, that the failure to notify the Company shall not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 9.  If any such action shall be brought against an indemnified party,
and it shall notify the Company thereof, the Company shall be entitled to
participate therein and, to the extent that it wishes, assume the defense of
such action with counsel reasonably satisfactory to the indemnified party (which
counsel shall not, except with the written consent of the indemnified party, be
counsel to the Company).  After notice from the Company to the indemnified party
of its election to assume the defense of such action, except as provided herein,
the Company shall not be liable to the indemnified party under this Section 9
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense of such action other than reasonable costs of
investigation; provided, however, that any indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense of such action but the fees and expenses of such counsel (other than
reasonable costs of investigation which shall remain the expense of the Company)
shall be at the expense of such indemnified party unless (i) the employment
thereof has been specifically authorized in writing by the Company in the case
of a claim for indemnification under Section 9(a) or Section 2(f), or (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the Company, or (iii) the Company has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party within a reasonable period of time after notice of the
commencement of the action or the Company does not diligently defend the action
after assumption of the defense, in which case, if such indemnified party
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, the Company shall not have the right to assume the
defense of (or, in the case of a failure to diligently defend the action after
assumption of the defense, to continue to defend) such action on behalf of such
indemnified party and the Company shall be responsible for legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense of such action; provided, however, that the Company shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Placement Agent.  Subject to this Section 9(b), the amount
payable by the Company under this Section 9 shall include, but not be limited
to, (x) reasonable legal fees and expenses of counsel to the indemnified party
and any other expenses in investigating, or preparing to defend or defending
against, or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any action, investigation, proceeding or claim, and
(y) all amounts paid in settlement of any of the foregoing.  The Company shall
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 9 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.  Subject to the
provisions of the following sentence, the Company shall not be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, or if its consent
has been unreasonably withheld or delayed, or if there be a judgment for the
plaintiff in any such matter, the Company agrees to indemnify and hold harmless
any indemnified party from and against any loss or liability by reason of such
settlement or judgment.  In addition, if at any time an indemnified party shall
have requested that the Company reimburse the indemnified party for reasonable
fees and expenses of counsel, the Company agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by the Company of the request for reimbursement, (ii) the Company
shall have received notice of the terms of such settlement at least thirty (30)
days prior to such settlement being entered into and (iii) the Company shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
 
(c) Contribution.  If the indemnification provided for in this Section 9 is
unavailable or insufficient to hold harmless an indemnified party under Section
9(a), then the Company party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid, payable or otherwise incurred by such
indemnified party as a result of such loss, claim, damage, expense or liability
(or any action, investigation or proceeding in respect thereof), as incurred,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
hand from the Offering of the Notes, or (ii) if the allocation provided by
clause (i) of this Section 9(c) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 9(c) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such Offering shall be deemed to be in the
same proportion as the total net proceeds from the Offering of the Notes
purchased under the Subscription Agreements (before deducting expenses) received
by the Company bear to the total compensation received by the Placement Agent in
connection with the Offering.  The relative fault of the Company on the one hand
and the Placement Agent on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act.
 
(d) Allocation.  The Company and the Placement Agent agree that it would not be
just and equitable if contributions pursuant to Section 9(c) above were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in Section 9(c) shall be deemed to include, for purposes of this Section
9(d), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding.  Notwithstanding the provisions of this Section
9(d), the Placement Agent shall not be required to contribute any amount in
excess of the total compensation received by the Placement Agent in accordance
with Section 2(e) less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement, omission or alleged omission, act or alleged act or failure to act or
alleged failure to act.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
10. Termination.  The obligations of the Placement Agent may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Notes if, prior to that time, any of
the events described in Section 7 have occurred or if the Purchasers shall
decline to purchase the Notes for any reason permitted under the Subscription
Agreements.
 
11. Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:
 
(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as placement agent
in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent has advised or are advising the Company on other
matters;
 
(b) the price of the Notes set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c) it has been advised that the Placement Agent and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Placement Agent has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and
 
(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
 
12. Successors; Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns.  This Agreement shall also inure to
the benefit of the Purchasers, and each of their respective successors and
assigns, which shall be third party beneficiaries hereof.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties.  It is understood that the Placement
Agent’s responsibility to the Company is solely contractual in nature and the
Placement Agent does not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
 
13. Survival of Indemnities, Representations, Warranties, Etc.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Notes.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 10, the indemnity and
contribution agreements contained in Section 9 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.
 
14. Notices.  All statements, requests, notices and agreements hereunder shall
be in writing, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to B. Riley & Co., LLC, Attention:
Chairman, 11100 Santa Monica Blvd., Suite 800, Los Angeles, CA, 90025; and
 
(b) if to the Company, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to Cadiz Inc., Attention: CFO, 550
South Hope Street, Suite 2850, Los Angeles, CA, 90071.
 
15. Definition of Certain Terms.  For purposes of this Agreement “business day”
means any day on which the NASDAQ Global Market is open for trading.
 
16. Governing Law, Agent for Service and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.  No legal proceeding may be commenced, prosecuted or continued in
any court other than the courts of the State of California located in the County
of Los Angeles or in the United States District Court for the Southern District
of Los Angeles, which courts shall have jurisdiction over the adjudication of
such matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
17. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
18. General.  This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  In this Agreement, the masculine, feminine and neuter genders
and the singular and the plural include one another.  The section headings in
this Agreement are for the convenience of the parties only and will not affect
the construction or interpretation of this Agreement.  This Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived, only by a writing signed by the Company and the Placement Agent.


 
19. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.
 
*           *           *           *           *
 


If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
 


 
CADIZ, INC.
 
By: /s/ Timothy J. Shaheen
Name:  Timothy J. Shaheen
Its:  Chief Financial Officer


 


 
Accepted as of the date first above written:
 
B. RILEY & CO., LLC
 
By: /s/ Bryant Riley
Name:  Bryant Riley
Its:  Chairman
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Private Placement Purchase Agreements
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Indenture
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
Form of Registration Rights Agreement
 
REGISTRATION RIGHTS AGREEMENT


by and among


CADIZ INC.




and


 EACH HOLDER OF REGISTRABLE SECURITIES
REFLECTED ON THE SIGNATURE PAGE HEREOF


Amended and Restated as of March 5, 2013








 
SECTION 1.     CERTAIN DEFINITIONS..........1
 
 
SECTION 2.     DEMAND REGISTRATION RIGHTS..........4
 
 
SECTION 3.     PIGGY-BACK REGISTRATION RIGHTS..........7
 
 
SECTION 4.     SELECTION OF UNDERWRITERS..........8
 
 
SECTION 5.     BLACKOUT PERIODS..........8
 
 
SECTION 6.     HOLDBACK..........8
 
 
SECTION 7.     INELIGIBILITY TO EFFECT A DEMAND REGISTRATION..........9
 
 
SECTION 8.     LIQUIDATED DAMAGES..........9
 
 
SECTION 9.     REGISTRATION PROCEDURES..........10
 
 
SECTION 10.     REGISTRATION EXPENSES..........13
 
 
SECTION 11.     RULE 144..........14
 
 
SECTION 12.     COVENANTS OF HOLDERS..........14
 
 
SECTION 13.     INDEMNIFICATION; CONTRIBUTION..........14
 
 
SECTION 14.     INJUNCTIONS..........16
 
 
SECTION 15.     AMENDMENTS AND WAIVERS..........16
 
 
SECTION 16.     NOTICES..........16
 
 
SECTION 17.     SUCCESSORS AND ASSIGNS..........17
 
 
SECTION 18.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY..........17
 
 
SECTION 19.     COUNTERPARTS..........18
 
 
SECTION 20.     DESCRIPTIVE HEADINGS..........18
 
 
SECTION 21.     CHOICE OF LAW..........18
 
 
SECTION 22.     SEVERABILITY..........18
 
 
SECTION 23.     ENTIRE AGREEMENT..........18
 
 
SECTION 24.     FURTHER ACTIONS; REASONABLE BEST EFFORTS..........18
 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as
of this 5th day of March, 2013 by and among Cadiz Inc., a Delaware corporation
(the “Company”), and each holder of Registrable Securities (as defined herein)
reflected on the signature page hereto (“Holders”).
 
RECITALS:
 
WHEREAS, the Company has entered into an Indenture as of March 5, 2013 (the
“Indenture”) with The Bank of New York Mellon, N.A., as trustee, which provides
for the issuance of the Company’s 7.00% Convertible Senior Notes due 2018 (the
“Convertible Notes”) which Convertible Notes are convertible into shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), upon the
terms and subject to the limitations and conditions set forth in the Indenture;
 
WHEREAS, the Company issued, on October 30, 2012, warrants to purchase 250,000
shares of Common Stock (the “Sixth Amendment Warrants”); and
 
WHEREAS, the Company has agreed to amend and restate the registration rights
agreement pursuant to which the Company has granted to the Holders registration
rights with respect to the Registrable Securities.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.            Certain Definitions.  For purposes of this Agreement, the
following terms have the following meanings:
 
(a) “Affected Registrable Securities” means such portion of the Registrable
Securities required by the terms hereof to be subject to an effective
Registration Statement that are, at the time of determination, not subject to an
effective Registration Statement as a result of a Registration Default.”
 
(b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
Exchange Act.
 
(c) “Agreement” has the meaning specified in the Preamble hereof.
 
(d) “Beneficially Own” has the meaning ascribed to such term in Rule 13d-3 of
the Exchange Act.
 
(e) “Blackout Period” has the meaning specified in Section 5 hereof.
 
(f) “Board” has the meaning specified in Section 5 hereof.
 
(g) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of the State of
New York and the United States of America.
 
(h) “Common Stock” has the meaning specified in the Recitals hereof.
 
(i) “Company” has the meaning specified in the Preamble hereof.
 
(j) “Convertible Notes” has the meaning specified in the Recitals hereof.
 
(k) “Demand” has the meaning specified in Section 2(a) hereof.
 
(l) “Demand Registration” has the meaning specified in Section 2(a) hereof.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made thereto.
 
(n) “Fair Market Value” means, with respect to the securities of the Company
that trade in a liquid market such as NASDAQ or the NYSE, the average of the
closing price as best established for the 30-day period prior to the date on
which the Fair Market Value is determined, and with respect to the securities of
the Company that do not trade in a liquid market such as NASDAQ or the NYSE, the
fair market value of such securities as determined by the Board in good faith.
 
(o) “FINRA” means the Financial Industry Regulatory Authority.
 
(p) “Holdback Period” has the meaning specified in Section 6(a) hereof.
 
(q) “Holder” has the meaning specified in the Preamble hereof, and shall include
any person to whom the rights of a Holder under this Agreement have been
transferred in accordance with the provisions of this Agreement.
 
(r) “Indenture” has the meaning specified in the Recitals hereof.
 
(s) “Ineligibility Accommodation Period” has the meaning specified in Section 7
hereof.
 
(t) “Inspectors” has the meaning specified in Section 9(k) hereof.
 
(u) “Liquidated Damages” has the meaning specified in Section 8(a) hereof.
 
(v) “NASDAQ” means the Nasdaq Stock Market, Inc.
 
(w) “NYSE” means the New York Stock Exchange.
 
(x) “Other Rights Holders” has the meaning specified in Section 2(f) hereof.
 
(y) “Person” means any individual, firm, partnership, corporation (including,
without limitation, a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, and
shall include any successor (by merger or otherwise) of any such entity.
 
(z) “Piggy-Back Request” has the meaning specified in Section 3(b) hereof.
 
(aa) “Piggy-Back Rights” has the meaning specified in Section 3(a) hereof.
 
(bb) “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
any Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.
 
(cc) “Records” has the meaning specified in Section 9(k) hereof.
 
(dd) “Registrable Securities” means any and all of (i) the shares of Common
Stock of the Company received by Holders upon conversion of the Convertible
Notes, (i) the shares of Common Stock of the Company underlying the Sixth
Amendment Warrants, and (iii) any securities issuable or issued or distributed
in respect of any of the securities identified in clauses (i) and (ii) by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, reorganization, merger, consolidation or
otherwise.  Registrable Securities shall cease to be Registrable Securities when
and to the extent that they shall have (i) been Transferred by Holders pursuant
to an effective Registration Statement; or (ii) ceased to be
outstanding.  Notwithstanding anything herein to the contrary, the Company shall
not be required to have any of the Registrable Securities registered (or
maintain the effectiveness of any prior registration of Registrable Securities)
if, in the opinion of either counsel for the Company, knowledgeable and
experienced in federal securities matters (said counsel to be acceptable to the
Holder making a Demand in the reasonable judgment of such Holder), or counsel
for such Holder, knowledgeable and experienced in federal securities matters
(said counsel to be acceptable to the Company in the Company’s reasonable
judgment), all Registrable Securities held by such Holder (and its Affiliates)
may be sold pursuant to Rule 144 under the Securities Act during any ninety (90)
day period.
 
(ee) “Registration Default” has the meaning specified in Section 8(a) hereof.
 
(ff) “Registration Expenses” means any and all reasonable out-of-pocket expenses
incident to performance of or compliance with this Agreement, including, without
limitation, (i) all SEC, FINRA and securities exchange registration and filing
fees, (ii) all fees and expenses of complying with state securities or “blue
sky” laws (including fees and disbursements of counsel for any underwriters in
connection with blue sky qualifications of the Registrable Securities), (iii)
all processing, printing, copying, messenger and delivery expenses, (iv) all
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange pursuant to Section 9(h) hereof, (v) all
fees and disbursements of counsel for the Company and of its independent public
accountants (including the expenses of any special audits or comfort letters),
and (vi) the reasonable fees and expenses of any special experts retained in
connection with a registration under this Agreement, but excluding (A) any
underwriting discounts and commissions and transfer taxes relating to the sale
or disposition of Registrable Securities pursuant to a Registration Statement,
and (B) any fees, expenses or disbursements of counsel and other advisers to the
Holders and any Other Rights Holders, other than the reasonable fees and
disbursements of one counsel to all Holders.
 
(gg) “Registration Statement” means any registration statement (including a
Shelf Registration) of the Company referred to in Section 2 or Section 3 hereof,
including any Prospectus, amendments and supplements to any such registration
statement, including post-effective amendments, and all exhibits and all
material incorporated by reference in any such registration statement.
 
(hh) “Restatement Date” has the meaning set forth in that certain Amended and
Restated Credit Agreement, amended and restated as of March 5, 2013, among the
Company and Cadiz Real Estate LLC, a Delaware limited liability company, each as
borrowers, the lenders party thereto (the “Lenders”) and LC Capital Master Fund,
Ltd., as administrative agent on behalf of the Lenders.
 
(ii) “Rule 144” means Rule 144 under the Securities Act, or any similar or
successor rules or regulations hereafter adopted by the SEC.
 
(jj) “SEC” means the United States Securities and Exchange Commission and any
successor federal agency having similar powers.
 
(kk) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the time that reference is made thereto.
 
(ll) “Shelf Registration” means a “shelf” registration statement on an
appropriate form pursuant to Rule 415 under the Securities Act (or any successor
rule that may be adopted by the SEC).
 
(mm) “Sixth Amendment Warrants” has the meaning set forth in the Recitals
hereof.
 
(nn) “Transfer” means, with respect to any security, any direct or indirect
sale, transfer, assignment, hypothecation, pledge or any other disposition of
such security or any interest therein.
 
(oo) “Uncontrolled Event” has the meaning specified in Section 5 hereof.
 
(pp) “Underwritten Offering” means an offering in which securities of the
Company are sold to an underwriter for reoffering to the public pursuant to an
effective Registration Statement under the Securities Act.
 
Section 2.            Demand Registration Rights.
 
(a) Any Holder may, subject to the terms hereof, request the Company in writing
(each such request, a “Demand”) to effect a registration with the SEC under and
in accordance with the provisions of the Securities Act of all or part of the
Registrable Securities Beneficially Owned by such Holder (a “Demand
Registration”).  The Demand shall specify the aggregate number of shares of
Registrable Securities requested to be so registered on behalf of such
Holder.  For purposes of this Agreement, Holders shall be deemed to have made a
Demand, effective as of the Restatement Date, with respect to all of the
Registrable Securities (the “Closing Demand”); provided, however, that
notwithstanding Section 2(b) of this Agreement, (x) with respect to the shares
of Common Stock of the Company underlying the Sixth Amendment Warrants and the
Convertible Notes, the Company will use best efforts to file a registration
statement on Form S-3 (or amend an existing registration statement) with respect
thereto not later than ninety (90) days following the Restatement Date.  Any
request received by the Company from a Holder as provided in this Section 2(a)
shall be deemed to be a “Demand” for purposes of this Agreement, unless the
Company, in accordance with the terms of this Agreement, shall have notified
such Holder in writing, prior to its receipt of such request from such Holder,
of its intention to register securities with the SEC, in which case the request
from such Holder shall be governed by Section 3 hereof, not this Section 2.  All
Demands to be made by a Holder pursuant to this Section 2(a) and any
notifications by the Company pursuant to the preceding sentence must be based
upon a good faith intent of such Holder or the Company, as the case may be, to
effect the sale of securities pursuant to such registrations as promptly as
practicable after the date of the Demand or notification, as the case may be, in
accordance with the terms of this Agreement.
 
(b) After receipt of a Demand from a Holder, the Company shall use its best
efforts to prepare and file a Registration Statement for the Registrable
Securities so requested to be registered. With respect to the Closing Demand,
the Company shall use its best efforts to prepare and file a Registration
Statement for the Registrable Securities within 90 days and use its best efforts
to cause such Registration Statement to become effective (i) 120 days, in the
event that the Registration Statement consists of an amendment to an existing
S-3 previously filed by the Company (or 150 days in the event such amendment to
an existing Registration Statement is reviewed by the SEC) or (ii) 150 days, in
the event that the Registration Statement consists of a newly filed S-3 (or 180
days in the event such newly filed Registration Statement is reviewed by the
SEC).  With respect to any other Demand, the Company shall use its best efforts
to prepare and file a Registration Statement for the Registrable Securities
within 90 days and use its reasonable best efforts to cause such Registration
Statement to become effective within 150 days (or 180 days in the event the
Registration Statement is reviewed by the SEC).
 
(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall not be required to file a Registration Statement for Registrable
Securities pursuant to a Demand:
 
(i) if the Company shall have previously effected a Demand Registration at any
time during the immediately preceding ninety (90) day period;
 
(ii) if the Company shall have previously effected a registration of Registrable
Securities to be issued and sold by the Company at any time during the
immediately preceding ninety (90) day period (other than a registration on Form
S-4, Form S-8 or Form S-3(with respect to dividend reinvestment plans and
similar plans) or any successor forms thereto);
 
(iii) during the pendency of any Blackout Period;
 
(iv) during the pendency of any Ineligibility Accommodation Period;
 
(v) if the Company shall have, on or after the Restatement Date, previously
effected four (4) Demand Registrations pursuant to the terms of this Agreement;
 
(vi) if the aggregate value of the Registrable Securities to be registered
pursuant to a Demand Registration does not equal at least $2,500,000; or
 
(vii) if the Registrable Securities that are the subject of the Demand are the
subject of an effective Shelf Registration.
 
(d) The Company shall be permitted to satisfy its obligations under this Section
2 by amending (to the extent permitted by applicable law) any Shelf Registration
previously filed by the Company under the Securities Act so that such Shelf
Registration (as amended) shall permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand shall have been made.  Notwithstanding
the foregoing, the Company shall have no obligation under this Agreement to file
any Shelf Registration.
 
(e) A requested Demand Registration shall not be deemed to count as a Demand
Registration described in Section 2(c)(ii) hereof if: (i) such registration has
not been declared effective by the SEC or does not become effective in
accordance with the Securities Act, (ii) after becoming effective, such
registration is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other governmental agency or court
for any reason not attributable to a Holder and does not thereafter become
effective, (iii) the conditions to closing specified in any underwriting
agreement entered into in connection with such Demand Registration are not
satisfied or waived other than by reason of an act or omission on the part of a
Holder, or (iv) the Holder making a Demand shall have withdrawn its Demand or
otherwise determined not to pursue such registration, provided that, in the case
of this clause (iv), such Holder shall have reimbursed the Company for all of
its out- of-pocket expenses incurred in connection with such Demand.
 
(f) If the lead managing underwriters of an Underwritten Offering made pursuant
to a Demand shall advise the Holder making a Demand in writing (with a copy to
the Company) that marketing or other factors require a limitation on the number
of shares of Registrable Securities which can be sold in such offering within a
price range acceptable to the Holder, then (i) if the Company shall have elected
to include any securities to be issued and sold by the Company or sold on behalf
of any of the Company’s security holders excluding such Holder (“Other Rights
Holders”) in such Registration Statement, then the Company shall reduce the
number of securities the Company shall intend to issue and sell (and, if
applicable, the number of securities being sold on behalf of the Other Rights
Holders) pursuant to such Registration Statement such that the total number of
securities being sold by each such party shall be equal to the number which can
be sold in such offering within a price range acceptable to such Holder, and
(ii) if the Company shall not have elected to include any securities to be
issued and sold by the Company or sold on behalf of Other Rights Holders in such
Registration Statement or if the reduction referred to in the previous clause
(i) shall not be sufficient, then, the Holder shall reduce the number of
Registrable Securities requested to be included in such offering to the number
that the lead managing underwriter advises can be sold in such offering within a
price range acceptable to the Holder.  The Holder shall not be required to
reduce the number of Registrable Securities requested to be included in any such
offering until the number of securities referred to in the previous clause (i)
shall have been reduced to zero (0).  A requested Demand reduced pursuant to
this Section 2(f) shall count as a Demand Registration described in Section
2(c)(ii) hereof.  In the event that a requested Demand Registration so reduced
does not result in at least $2,500,000 in aggregate gross sales proceeds being
received by the Holder, such requested Demand Registration shall not be deemed
to count as a Demand Registration described in Section 2(c)(ii) hereof, Provided
that Holders shall have reimbursed the Company for all of its out-of- pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement.
 
Section 3.            Piggy-Back Registration Rights.
 
(a) At any time on or after the date hereof, whenever the Company shall propose
to file a Registration Statement under the Securities Act relating to the public
offering of securities for sale for cash, the Company shall give written notice
to the Holders as promptly as practicable, but in no event less than fifteen
(15) days prior to the anticipated filing thereof, specifying the approximate
date on which the Company proposes to file such Registration Statement and the
intended method of distribution in connection therewith, and advising Holders of
their right to have any or all of the Registrable Securities then Beneficially
Owned by them included among the securities to be covered by such Registration
Statement (the “Piggy-Back Rights”).
 
(b) Subject to Section 3(c) and Section 3(d) hereof, in the event that Holders
have and shall elect to utilize their Piggy- Back Rights, the Company shall
include in the Registration Statement the Registrable Securities identified by
the Holders in a written request (a “Piggy-Back Request”) given to the Company
not later than five (5) Business Days prior to the proposed filing date of the
Registration Statement.  The Registrable Securities identified in a Piggy-Back
Request shall be included in the Registration Statement on the same terms and
conditions as the other securities included in the Registration Statement.
 
(c) Notwithstanding anything in this Agreement to the contrary, Holders shall
not have Piggy-Back Rights with respect to (i) a Registration Statement on Form
S-4 or Form S-8 or Form S-3 (with respect to dividend reinvestment plans and
similar plans) or any successor forms thereto or (ii) a Registration Statement
filed in connection with an exchange offer or an offering of securities solely
to employees of the Company.
 
(d) If the lead managing underwriters selected by the Company for an
Underwritten Offering for which Piggy-Back Rights are requested shall advise the
Company in writing that marketing or other factors require a limitation on the
number of shares of securities which can be sold in such offering within a price
range acceptable to the Company, then, (i) such underwriters shall provide
written notice thereof to the Holders and (ii) there shall be included in the
offering, (A) first, all securities proposed by the Company to be sold for its
account (or such lesser amount as shall equal the maximum number determined by
the lead managing underwriters as aforesaid); (B) second, all Registrable
Securities requested to be included in such Registration Statement by Holders,
or such lesser number as shall equal, together with the amount referred to in
(A), the maximum number determined by the lead managing underwriters as
aforesaid; and (c) third, only that number of securities requested to be
included by any Other Rights Holders that such lead managing underwriters
reasonably and in good faith believe will not substantially interfere with
(including, without limitation, adversely affecting the pricing of) the offering
of all the securities that the Company desires to sell for its own account and
all the Registrable Securities that the Holders desire to sell for their own
accounts.
 
(e) Nothing contained in this Section 3 shall create any liability on the part
of the Company to the Holders if the Company for any reason should decide not to
file a Registration Statement for which Piggy-Back Rights are available or to
withdraw such Registration Statement subsequent to its filing, regardless of any
action whatsoever Holders may have taken, whether as a result of the issuance by
the Company of any notice hereunder or otherwise.
 
(f) A request made by Holders pursuant to their Piggy- Back Rights to include
Registrable Securities in a Registration Statement shall not be deemed to be a
Demand Registration described in Section 2(c)(ii) hereof.
 
Section 4.            Selection of Underwriters.   In connection with any
Underwritten Offering made pursuant to a Demand or a Piggy-Back Right, the
Company may, at its sole discretion, select a book running managing underwriter
to manage the Underwritten Offering with the prior written consent of the
Holders (which consent shall not be unreasonably withheld); provided, however,
that the Company shall have no obligation to use an underwriter in connection
with any registration made pursuant to a Demand or Piggy-Back Request.
 
Section 5.            Blackout Periods.   If (i) within five (5) Business Days
following the exercise by a Holder of a Demand, the Company determines in good
faith and notifies such Holder in writing that the registration and distribution
of Registrable Securities (or the use of the Registration Statement or related
Prospectus) resulting from a Demand received from such Holder would materially
and adversely interfere with any planned or proposed business combination
transaction involving the Company, or any pending financing, acquisition,
corporate reorganization or any other corporate development involving the
Company or any of its subsidiaries or (ii) following the exercise by such Holder
of a Demand but before the effectiveness of the Registration Statement, (A) a
business combination, tender offer, acquisition or other corporate event
involving the Company is proposed, initiated or announced by another Person
beyond the control of the Company (an “Uncontrolled Event”), (B) in the
reasonable judgment of at least a majority of the members of the Board of
Directors of the Company (the “Board”), the filing or seeking the effectiveness
of the Registration Statement would materially and adversely interfere with such
Uncontrolled Event or would otherwise materially and adversely affect the
Company and (C) the Company promptly so notifies such Holder, then the Company
shall be entitled to (x) postpone the filing of the Registration Statement
otherwise required to be filed by the Company pursuant to Section 2 hereof, or
(y) elect that the effective Registration Statement not be used, in either case
for a reasonable period of time, but not to exceed ninety (90) days after the
date that (1) the Demand was made (in the case of an clause (i) above) or (2)
the Company so notifies such Holder of such determination (in the case of clause
(ii) above) (each, a “Blackout Period”).  Any such written notice shall contain
a general statement of the reasons for such postponement or restriction on use
and an estimate of the anticipated delay.  The Company shall (a) promptly notify
the Holder making a Demand of the expiration or earlier termination of such
Blackout Period and (b) use its reasonable best efforts to effect the Demand
Registration as promptly as practicable after the end of the Blackout Period.
 
Section 6.            Holdback.
 
(a) If (i) at any time after the date hereof, the Company shall file a
Registration Statement (other than a registration on Form S-4, Form S-8 or Form
S-3 (with respect to dividend reinvestment plans and similar plans) or any
successor forms thereto) with respect to any shares of its capital stock, and
(ii) upon reasonable prior notice the managing underwriter or underwriters (in
the case of an Underwritten Offering) advise the Company and the Holders in
writing that a sale or distribution of Registrable Securities would adversely
impact such offering, then the Holders shall, to the extent not inconsistent
with applicable law, refrain from effecting any sale or distribution of
Registrable Securities during the period commencing on the effective date of
such Registration Statement and continuing until the ninetieth (90th) day after
the effective date of such Registration Statement; provided that such
restriction shall apply to the Holders only if in connection with such offering,
the underwriters require the directors and executive officers of the Company to
refrain from selling the Company’s securities for a like period and on like
terms (such period, a “Holdback Period”).
 
(b) During the ninety (90) day period commencing on the effective date of a
Registration Statement filed by the Company on behalf of Holders in connection
with an Underwritten Offering pursuant to a Demand, the Company shall not effect
(except pursuant to registrations on Form S-4 or Form S-8 or Form S-3 (with
respect to dividend reinvestment plans and similar plans) or any successor forms
thereto and except pursuant to Section 2(f) hereof) any public sale or
distribution of its securities.
 
Section 7.            Ineligibility to Effect a Demand Registration.  If,
following receipt of a Demand (other than the Closing Demand) from a Holder,
after giving effect to any Holdback Period and any Blackout Period, the Company
has not filed a Registration Statement for the Registrable Securities so
requested to be registered or has not used its reasonable best efforts to cause
such Registration Statement to become effective because it is not eligible to
effect a registration pursuant to the Securities Act, the Company shall have 60
additional days to file such Registration Statement for the Registrable
Securities so requested to be registered or to use its reasonable best efforts
to cause such Registration Statement to become effective (such additional days,
the “Ineligibility Accommodation Period”).
 
Section 8.            Liquidated Damages.
 
(a) The parties hereto agree that the Holders will suffer damages if the Company
fails to perform its obligations under Section 2 or Section 3 hereof and that it
would not be feasible to ascertain the extent of such damages. Accordingly, in
the event that after a Holder has made a Demand and all Ineligibility
Accommodation Periods, Blackout Periods and Holdback Periods have expired the
Company has not filed a Registration Statement for the Registrable Securities so
requested to be registered or has not caused such Registration Statement to
become effective as provided in Section 2(b) hereof, or has not maintained the
effectiveness of such Registration Statement as provided in Section 9(b) hereof
(such events, a “Registration Default”), then damages (“Liquidated Damages”)
will accrue in the form of additional interest on the portion of the Convertible
Notes that are convertible or were converted into the Affected Registrable
Securities with respect to each 30-day period immediately following the
occurrence of such Registration Default during which, at any point during such
period, such Registration Default is continuing, in an amount equal to 0.5%
multiplied by the initial principal amount of the Convertible Notes that are
convertible or were converted into the Affected Registrable Securities. Such
additional interest shall continue to accrue until such Registration Default has
been cured; provided, however, that, during which time at any point during such
period, any Holder who has made a Demand that is the subject of a Registration
Default and who is not a lender with respect to a Convertible Note that is
convertible into Affected Registrable Securities shall be entitled to receive a
cash payment from the Company in like amounts no later than 30 days after each
such 30-day period.
 
(b) The parties hereto agree that the Liquidated Damages provided for in this
Section 8 constitute a reasonable estimate of the damages that will be suffered
by Holders of Securities by reason of the happening of any Registration Default.
 
Section 9.            Registration Procedures.   If and whenever the Company
shall be required to use its reasonable best efforts to effect or cause the
registration of any Registrable Securities under the Securities Act as provided
in this Agreement, the Company shall and, with respect to Section 9(m) and
Section 9(n), the Holders shall:
 
(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities on any form for which the Company then qualifies or that
counsel for the Company shall deem appropriate, and which form shall be
available for the sale of the Registrable Securities in accordance with the
intended methods of distribution thereof, and use its reasonable best efforts to
cause such Registration Statement to become and remain effective;
 
(b) prepare and file with the SEC amendments and post- effective amendments to
such Registration Statement and such amendments and supplements to the
Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Securities Act for a Shelf Registration or otherwise necessary
to keep such Registration Statement effective for at least ninety (90) days (or
one hundred eighty (180) days in the case of a Shelf Registration) and cause the
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to otherwise comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
Registration Statement until the earlier of (x) such 90th or 180th day, as the
case may be, or (y) such time as all Registrable Securities covered by such
Registration Statement shall have ceased to be Registrable Securities (it being
understood that the Company at its option may determine to maintain such
effectiveness for a longer period, whether pursuant to a Shelf Registration or
otherwise); provided, however, that a reasonable time before filing a
Registration Statement or Prospectus, or any amendments or supplements thereto
(other than reports required to be filed by it under the Exchange Act), the
Company shall furnish to the Holders, the managing underwriter and their
respective counsel for review and comment, copies of all documents proposed to
be filed;
 
(c) furnish, without charge, to the Holders and to any underwriter in connection
with an Underwritten Offering such number of conformed copies of such
Registration Statement and of each amendment and post-effective amendment
thereto (in each case including all exhibits) and such number of copies of any
Prospectus or Prospectus supplement and such other documents as Holders or such
underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities by the Holders or the underwriter (the Company hereby
consenting to the use (subject to the limitations set forth in Section 9(n)
hereof) of the Prospectus or any amendment or supplement thereto in connection
with such disposition);
 
(d) use its reasonable best efforts to register or qualify such Registrable
Securities covered by such Registration Statement under such other securities or
“blue sky” laws of such jurisdictions as Holders shall reasonably request,
except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction where, but
for the requirements of this Section 9(d), it would not be obligated to be so
qualified, to subject itself to taxation in any such jurisdiction, or to consent
to general service of process in any such jurisdiction;
 
(e) as promptly as practicable, notify the managing underwriters (if any) and
Holders, at any time when a Prospectus relating thereto is required to be
delivered under the Securities Act within the appropriate period mentioned in
Section 9(b) hereof, of the Company’s becoming aware that the Prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, and, as promptly as practicable,
prepare and furnish to the Holders a reasonable number of copies of an amendment
or supplement to such Registration Statement or related Prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
 
(f) notify the Holders, as promptly as practicable, at any time:
 
(i) when the Prospectus or any Prospectus supplement or post- effective
amendment has been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;
 
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for additional information;
 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or any order preventing the use of a related
Prospectus, or the initiation (or any overt threats) of any proceedings for such
purposes;
 
(iv) of the receipt by the Company of any written notification of the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation (or overt threats) of any proceeding for that
purpose; and
 
(v) if at any time the representations and warranties of the Company
contemplated by Section 9(i) below cease to be true and correct in all material
respects;
 
(g) otherwise comply with all applicable rules and regulations of the SEC, and
make available to Holders an earnings statement that shall satisfy the
provisions of Section 11(a) of the Securities Act, provided that the Company
shall be deemed to have complied with this Section 9(g) if it shall have
complied with Rule 158 under the Securities Act;
 
(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on the NYSE, NASDAQ or any other national securities exchange or
automated quotation system on which the class of Registrable Securities being
registered is then listed, if such Registrable Securities are not already so
listed and if such listing is then permitted under the rules of such exchange,
and to provide a transfer agent and registrar for such Registrable Securities
covered by such Registration Statement no later than the effective date of such
Registration Statement;
 
(i) enter into agreements (including, if applicable, an underwriting agreement
and other customary agreements in the form customarily entered into by other
companies in comparable underwritten offerings) and take all other appropriate
and all commercially reasonable actions in order to expedite or facilitate the
disposition of such Registrable Securities and in such connection, whether or
not an underwriting agreement shall be entered into and whether or not the
registration shall be an underwritten registration:
 
(i) make such representations and warranties to the Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
companies to underwriters in comparable underwritten offerings;
 
(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions shall be reasonably satisfactory (in form, scope and
substance) to the managing underwriters) addressed to the underwriters covering
the matters customarily covered in opinions requested in comparable underwritten
offerings by the Company;
 
(iii) obtain “comfort letters” and updates thereof from the Company’s
independent certified public accountants addressed to the Board and the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “comfort letters” by independent accountants
in connection with comparable underwritten offerings on such date or dates as
may be reasonably requested by the managing underwriters, or if such offering is
not an Underwritten Offering, the Board; provided, however, that in connection
with any non-Underwritten Offering, such comfort letter shall not be required
except to the extent requested by the Board.
 
(iv) provide the indemnification in accordance with the provisions and
procedures of Section 13 hereof to all parties to be indemnified pursuant to
such Section 13 and any other indemnification customarily required in
underwritten public offerings; and
 
(v) deliver such documents and certificates as may be reasonably requested by
the Holders and the managing underwriters, if any, to evidence compliance with
Section 9(f) above and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company;
 
(j) cooperate with the Holders and the managing underwriter or underwriters, if
any, to facilitate, to the extent reasonable under the circumstances, the timely
preparation and delivery of certificates representing the securities to be sold
under such Registration Statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or the Holders may request and/or in a form eligible for
deposit with the Depository Trust Company;
 
(k) make available to the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or such underwriter
(collectively, the “Inspectors”), reasonable access to appropriate officers and
employees of the Company and the Company’s subsidiaries to ask questions and to
obtain information reasonably requested by such Inspector and all financial and
other records and other information, pertinent corporate documents and
properties of any of the Company and its subsidiaries and Affiliates
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility; provided, however, that the
Records that the Company determines, in good faith, to be confidential and which
it notifies the Inspectors in writing are confidential shall not be disclosed to
any Inspector unless such Inspector signs a confidentiality agreement in
customary form reasonably satisfactory to the Company or either (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission of a material fact in such Registration Statement, or (ii) the release
of such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction; provided, further, that any decision regarding the
disclosure of information pursuant to subclause (i) shall be made only after
consultation with counsel for the applicable Inspectors; and provided, further,
that the Holders agree that they shall, promptly after learning that disclosure
of such Records is sought in a court having jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of such Records;
 
(l) in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement or of any order suspending or preventing the use
of any related Prospectus or suspending the qualification of any Registrable
Securities included in the Registration Statement for sale in any jurisdiction,
the Company shall use its reasonable best efforts promptly to obtain its
withdrawal;
 
(m) the Holders shall furnish the Company with such information regarding them
and pertinent to the disclosure requirements relating to the registration and
the distribution of such securities as the Company may from time to time
reasonably request in writing or as shall be required in connection with the
action to be taken by the Company hereunder; and
 
(n) the Holders shall, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 9(e) hereof, forthwith
discontinue disposition of Registrable Securities pursuant to the Prospectus or
Registration Statement covering such Registrable Securities until the Holders
shall have received copies of the supplemented or amended Prospectus
contemplated by Section 9(e) hereof, and, if so directed by the Company, the
Holders shall deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies then in their possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
 
Section 10.            Registration Expenses.  Except as otherwise provided
herein, in connection with all registrations of Registrable Securities made
pursuant to a Demand Registration or Piggy-Back Rights, the Company shall pay
all Registration Expenses; provided, however, that the Holders shall pay, and
shall hold the Company harmless from, (i) any underwriting discounts and
commissions and transfer taxes relating to the sale or disposition of
Registrable Securities and (ii) any fees, expenses or disbursements of its
counsel and other advisors.
 
Section 11.            Rule 144.   From and after the date which is more than
one hundred eighty (180) days after the date hereof, the Company shall, at all
times when the Holders Beneficially Own any Registrable Securities, take such
measures and file and/or make available such information, documents and reports
as shall be required by the SEC as a condition to the availability of Rule 144;
provided, however, that the Company need not take any of the foregoing actions
during any Ineligibility Accommodation Period.
 
Section 12.            Covenants of Holders.   Each Holder hereby covenants and
agrees that it shall not sell any Registrable Securities in violation of the
Securities Act or this Agreement.
 
Section 13.            Indemnification; Contribution.
 
(a) The Company shall indemnify and hold harmless each Holder, its respective
officers and directors, and each Person, if any, who controls such Holder within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act and any agents, representatives or advisers thereof against all
losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees and expenses and reasonable costs of investigation) incurred by
such party pursuant to any actual or threatened action, suit, proceeding or
investigation arising out of or based upon (i) any untrue or alleged untrue
statement of material fact contained in any Registration Statement, any
Prospectus or preliminary Prospectus, or any amendment or supplement to any of
the foregoing, (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus or a preliminary Prospectus, in light of the
circumstances then existing) not misleading, or (iii) any violation or alleged
violation by the Company of any United States federal, state or common law rule
or regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such registration except in each
case insofar as the same arise out of or are based upon, any such untrue
statement or omission made in reliance on and in conformity with written
information with respect to the Holders furnished in writing to the Company by
the Holders or their counsel expressly for use therein.  In connection with an
Underwritten Offering, the Company shall indemnify the underwriters thereof,
their officers, directors and agents and each Person who controls such
underwriters (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders.
 
(b) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Section 13
(provided that failure to give such notification shall not affect the
obligations of the indemnifying party pursuant to this Section 13 except to the
extent the indemnifying party shall have been materially prejudiced as a result
of such failure).  In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 13 for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  Notwithstanding the foregoing, if (i) the indemnifying
party shall not have employed counsel reasonably satisfactory to such
indemnified party to take charge of the defense of such action within a
reasonable time after notice of commencement of such action (so long as such
failure to employ counsel is not the result of an unreasonable determination by
such indemnified party that counsel selected pursuant to the immediately
preceding sentence is unsatisfactory) or if the indemnifying party shall not
have demonstrated to the reasonable satisfaction of the indemnified party its
ability to finance such defense, or (ii) the indemnified party shall have
reasonably concluded or been advised by counsel that there may be legal defenses
available to other indemnified parties to such action which could result in a
conflict of interest for such counsel or prejudice the prosecution of the
defenses available to such indemnified party, then such indemnified party shall
have the right to employ separate counsel of its choosing, at the expense of the
indemnifying party.  No indemnifying party shall consent to entry of any
judgment or enter into any settlement without the consent (which consent, in the
case of an action, suit, claim or proceeding exclusively seeking monetary
relief, shall not be unreasonably withheld) of the applicable indemnified party.
 
(c) If the indemnification from the indemnifying party provided for in this
Section 13 is unavailable to an indemnified party hereunder in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities and expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions or omissions which resulted in
such losses, claims, damages, liabilities and expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied (in writing, in the
case of the Holders) by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action or omission.  The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 13(b) hereof, any legal and other fees and expenses reasonably
incurred by such indemnified party in connection with any investigation or
proceeding.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 13(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 13(c).  Any
underwriter’s obligations in this Section 13(c) to contribute shall be several
in proportion to the number of Registrable Securities underwritten by them and
not joint.  Notwithstanding the provisions of this Section 13(c), no underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.  If indemnification is
available under this Section 13, the indemnifying parties shall indemnify each
indemnified party to the fullest extent provided in Section 13(a) hereof without
regard to the relative fault of such indemnifying parties or indemnified party
or any other equitable consideration provided for in this Section 13(c).
 
(d) The provisions of this Section 13 shall be in addition to any liability
which any party may have to any other party and shall survive any termination of
this Agreement.  The indemnification provided by this Section 13 shall survive
the Transfer of such Registrable Securities by the Holders and shall remain in
full force and effect irrespective of any investigation made by or on behalf of
an indemnified party.
 
Section 14.            Injunctions.   EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF
THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  THEREFORE, EACH PARTY SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY COURT HAVING
JURISDICTION, SUCH REMEDY BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH SUCH
PARTY MAY BE ENTITLED AT LAW OR IN EQUITY.
 
Section 15.            Amendments and Waivers.   No amendment, modification,
supplement, termination, consent or waiver of any provision of this Agreement,
nor consent to any departure herefrom, shall in any event be effective unless
the same is in writing and is signed by the party against whom enforcement of
the same is sought.  Any waiver of any provision of this Agreement and any
consent to any departure from the terms of any provision of this Agreement shall
be effective only in the specific instance and for the specific purpose for
which given.
 
Section 16.            Notices.  All notices, consents, requests, demands and
other communications hereunder must be in writing, and shall be deemed to have
been duly given or made: (i) when delivered in person; (ii) three (3) days after
deposited in the United States mail, first class postage prepaid; (iii) in the
case of telegraph or overnight courier services, one (1) Business Day after
delivery to the telegraph company or overnight courier service with payment
provided; or (iv) in the case of telex or telecopy or fax, when sent,
verification received; in each case addressed as follows:
 
if to the Company:


Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90071
Telephone: (213) 271-1600
Facsimile: (213) 271-1614
Attention: Chief Financial Officer


with a copy to:


Howard Unterberger, Esq.
Theodora Oringher P.C.
10880 Wilshire Boulevard, Suite 1700
Los Angeles, CA 90024
Telephone: (310) 557-2009
Facsimile: (310) 551-0283


if to the Holders, to the addresses set forth on the signature pages attached
hereto.


with a copy to:


Manatt, Phelps & Phillips, LLP
7 Times Square
New York, NY 10036
Attention:  Neil S. Faden
Telephone:  212-790-4500
Facsimile: 212-790-4545


Section 17.            Successors and Assigns.   This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto, including, without the need for an express assignment or any
consent by the Company thereto, subsequent Holders.  The Company hereby agrees
to extend the benefits of this Agreement to any Holder and any such Holder may
specifically enforce the provisions of this Agreement as if an original party
hereto.
 
Section 18.            Representations and Warranties of the Company.   The
Company represents and warrants to the other parties hereto as follows:
 
(a) Such party is duly organized and validly existing under the laws of its
jurisdiction of organization.
 
(b) Such party has full corporate or other organizational power and authority to
enter into this Agreement and to carry out and perform its obligations
hereunder.  The execution, delivery and performance by such party of this
Agreement have been duly authorized and approved by all necessary corporate or
other organizational action.  This Agreement has been duly authorized, executed
and delivered by such party and constitutes the legal, valid and binding
obligation of such party enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
 
(c) The execution, delivery and performance by such party of its obligations
under this Agreement, and compliance by such party with the terms and conditions
hereof will not (i) violate, with or without the giving of notice or the lapse
of time, or both, or require any registration, qualification, approval or filing
(other than registrations, qualifications, approvals and filings that have
already been made or obtained) under, any provision of law, statute, ordinance
or regulation applicable to it or any of its subsidiaries and (ii) conflict
with, or require any consent or approval under, or result in the breach or
termination of any provision of, or constitute a default under, or result in the
acceleration of the performance of the obligations of such party or any of its
subsidiaries under, or result in the creation of any claim, lien, charge or
encumbrance upon any of the properties, assets or businesses of such party or
any of its subsidiaries pursuant to (x) its organizational documents, (y) any
order, judgment, decree, law, ordinance or regulation applicable to it or any of
its subsidiaries or (z) any contract, instrument, agreement or restriction to
which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of its respective assets or properties is bound.
 
Section 19.            Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.
 
Section 20.            Descriptive Headings.   The descriptive headings used
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement.
 
Section 21.            Choice of Law.   THIS AGREEMENT SHALL BE CONSTRUED,
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.
 
Section 22.            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances,
shall be held invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all remaining provisions contained
herein shall not be in any way impaired thereby.
 
Section 23.            Entire Agreement.  This Agreement, including any
schedules, exhibits or attachments referred to herein, is intended by the
parties as a final expression and a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter hereof.  There are no restrictions, promises, warranties or undertakings
with respect to the subject matter hereof, other than those set forth or
referred to herein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
Section 24.            Further Actions; Reasonable Best Efforts.   Each Holder
shall use its reasonable best effort to take or cause to be taken all
appropriate action and to do or cause to be done all things reasonably
necessary, proper or advisable under applicable law and regulations to assist
the Company in the performance of its obligations hereunder, including, without
limitation, the preparation and filing of any Registration Statements pursuant
to any Demand.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
CADIZ INC.






By:__________________________
Name:
Title:








[Insert Holders’ Signature Blocks]